 Case 2:20-mj-09033-CLW Document 1 Filed 02/06/20 Page 1 of 4 PageID: 1




                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA              CRIMINAL COMPLAINT

      V.                               Honorable Cathy L. W aldor

 KEVIN SMITH                           Mag. No. 20-9033



       I, Angel Casanova, the undersigned complainant being duly sworn, state
the following is true and correct to the best of my knowledge and belief:

                           SEE ATTACHMENT A

      I further state that I am a Special Agent with the Bureau of Alcohol,
Tobacco, Firearms and Explosives and that this complaint is based on the
following facts:

                           SEE ATTACHMENT B




                                        ~=
                                          Special Agent
                                          Bureau of Alcohol Tobacco
                                          Firearms & Explosives


Sworn to before me and subscribed in my presence,
February 6, 2020, Essex County, New Jersey



Honorable Cathy L. W aldor
United States Magistrate Judge
 Case 2:20-mj-09033-CLW Document 1 Filed 02/06/20 Page 2 of 4 PageID: 2




                                ATTACHMENT A

                                 COUNT ONE
               (Possession of a Firearm by a Convicted Felon)

      On or about November 21, 2019, in Union County, in the District of New
Jersey and elsewhere, defendant,

                                 KEVIN SMITH

knowing that he had previously been convicted of a crime punishable by
imprisonment for a term exceeding one year in the Superior Court of New Jersey,
did knowingly possess in and affecting commerce a firearm, namely a Smith &
Wesson .40 caliber handgun, bearing serial number PBD6386 loaded with ten
rounds of ammunition.

      In violation of Title 18, United States Code, Section 922(g)(l).
  Case 2:20-mj-09033-CLW Document 1 Filed 02/06/20 Page 3 of 4 PageID: 3




                               ATTACHMENT B

      I, Angel Casanova, am a Special Agent with the Bureau of Alcohol Tobacco,
Firearms and Explosives ("ATF"). I am fully familiar with the facts set forth
herein based on my own investigation, my conversations with other law
enforcement officers, and my review of reports, documents, and photographs of
the evidence. Where statements of others are related herein, they are related in
substance and part. Because this complaint is being submitted for a limited
purpose, I have not set forth each and every fact that I know concerning this
investigation. Where I assert that an event took place on a particular date, I am
asserting that it took place on or about the date alleged.

       1.    On or about November 21, 2019, members of the Elizabeth Police
Department were conducting surveillance in an area known for narcotics-
trafficking offenses near the intersection of Broad Street and East Grand Street,
Elizabeth, New Jersey.

       2.    At or about 7:49 p.m. law enforcement, utilizing an unmarked police
vehicle equipped with lights and sirens, observed two males, one being a white
male wearing a black jacket and blue jeans, later identified as Kevin Smith
("Smith"), and the other a black male wearing dark clothing ("Individual-1").
Smith and Individual-1 proceeded to cross Broad Street in the middle of the road,
in violation of local traffic laws and almost causing an accident. Smith and the
Individual-1 then entered a restaurant located on Broad Street. Less than a
minute later, law enforcement observed Smith leave the restaurant with a
different male ("Individual-2") and proceed to walk north on Broad Street. Law
enforcement recognized Individual-2 as an individual known to law enforcement
to engage in narcotics trafficking.

      3.    As law enforcement continued to observe Smith and Individual-2,
law enforcement observed Smith favoring the right side of his body and
repeatedly adjusting his coat and the waist area of his pants.

       4.    Law enforcement observed Smith and Individual-2 continue to walk
north on Broad Street. After passing a driveway, Smith proceeded to cross the
street, while Individual-2 continued on the same side of the street.

      5.   Law enforcement approached Individual-2, and noticed the smell of
marijuana emanating from his clothing.

       6.    Moments later, law enforcement approached Smith, and noticed the
smell of marijuana emanating from his clothing. A pat down of Smith revealed
4 plastic baggies of marijuana in Smith's front coat pocket. Law enforcement
also recovered a Smith & Wesson .40 caliber handgun, bearing serial number
PBD6386 (the "Firearm"), loaded with ten .40 caliber bullets (the "Ammunition"),
in the waist of Smith's pants.
 Case 2:20-mj-09033-CLW Document 1 Filed 02/06/20 Page 4 of 4 PageID: 4




      7.    The Firearm and Ammunition were manufactured outside of the
State of New Jersey, and thus moved in, and affected interstate commerce prior
to November 21, 2019.

       8.    On or about August 17, 2015, Smith was convicted in the Superior
Court of New Jersey, Union County, of robbery, in violation of N.J.S.A. 2C: 15-
lA(l), a crime punishable by imprisonment for a term exceeding one year.
